CaSe 1:19-cV-08766-.]BS-.]S Document 1 Filed 03/20/19 Page 1 of 7 Page|D: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

INTERNATIONAL UNION OF PAINTERS AND : CIVIL ACTION
ALLIED TRADES DISTRICT COUNCIL NO. 21

HEALTH AND WELFARE FUND : NO.
2980 Southampton-Byberry Road '
Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
ANNUITY FUND

2980 Southampton-Byberry Road

Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
JOB RECOVERY FUND

2980 Southampton-Byberry Road

Philadelphia, PA 19154

and

FINISHING TRADES INSTITUTE OF THE
MID-ATLANTIC REGION

2980 Southampton-Byberry Road
Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
INDUSTRY ADVANCEMENT FUND

2980 Southampton-Byberry Road

Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21

CaS€ 1219-CV-08766-.]BS-.]S DOCUment 1 Filed 03/20/19

VACATION FUND
2980 Southampton-Byberry Road
Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
SCHOLARSHIP FUND

2980 Southampton-Byberry Road

Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
JOB ORGANIZATION PROGRAM TRUST FUND
2980 Southampton-Byberry Road

Philadelphia, PA 19154

and

JOSEPH ASHDALE,

in his official capacity as a Trustee of the
International Union of Painters and Allied Trades
District Council No. 21 Health and Welfare Fund
2980 Southampton-Byberry Road

Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
2980 Southampton-Byberry Road

Philadelphia, PA 19154

Plaintiffs,
v.

PAPER MASTER, LLC
323 Elton Lane
Galloway, NJ 08205
Defendant.

Page 2 of 7 PagelD: 2

Case 1:19-cV-08766-.]BS-.]S Document 1 Filed 03/20/19 Page 3 of 7 Page|D: 3

COMPLAINT
Mi€_$

l. Plaintiffs Intemational Union of Painters and Allied Trades (“IUPAT”) District
Council No. 2l (“DC2l”) Health and Welfare Fund, IUPAT DC2l Annuity Fund, IUPAT DC21
Job Recovery Fund, Finishing Trades Institute of the Mid-Atlantic Region, IUPAT DC21
Industry Advancement Fund, IUPAT DC21 Vacation Fund, IUPAT DC21 Scholarship Fund, and
the IUPAT DC21 Job Organization Pro gram Trust Fund (hereafter collectively, “Plaintiffs
Funds”) are employee benefit plans pursuant to Section 3(3) of the Employee Retirement
lncome Security Act (hereafter, “ERISA”), 29 U.S.C. Section §1002(3), With their principal
office located at 2980 Southampton-Byberry Road, Philadelphia, PA 19154, Within this judicial
district. Plaintif`f Funds are due and owing relief being sought from Bethel Construction, LLC as
set forth below.

2. Plaintiff` Joseph Ashdale, a trustee of Plaintiff Health and Welfare Fund, acts as a
fiduciary on behalf of Plaintif`f Funds Within the meaning of Section 3(21)(A) of ERISA, 29
U.S.C. §1002(21)(A), for the purposes of collecting delinquent contributions, and brings this
action in such capacity on behalf of all Plaintiff Funds having been so authorized by the Trustees
of each of the Plaintiff Funds.

3. Plaintiff, lntemational Union of Painters and Allied Trades District Council No.
21 (hereafter, “Plaintiff Union”), is an unincorporated labor organization Within the meaning
of Section 3(5) of the Labor Management Relations Act of 1947 (hereafter “LMRA”), as
amended, 29 U.S.C. §185 With its principal office located at 2980 Southampton-Byberry
Road, Philadelphia, PA 19154. Plaintiff Union brings this action in its capacity as collective

bargaining agent for the covered employees of Defendant, Bethel Construction, LLC.

Case 1:19-cV-08766-.]BS-.]S Document 1 Filed 03/20/19 Page 4 of 7 Page|D: 4

4. Defendant, Paper Master, LLC, (hereinaf`ter, "Defendant") is a NeW Jersey
Limited Liability Company doing business at 323 Elton Lane, Galloway, NJ 08205.

5. Defendant is engaged in interstate commerce Within the meaning of Section 2(6)
of the LMRA, as amended, 29 U.S.C. §152(6), and has employed members of Plaintiff Union
pursuant to a collective bargaining agreement in the State of NeW Jersey.

6. Defendant is an Employer Within the meaning of Section 2(2) of the National
Labor Relations Act and Section 301 of the LMRA, as amended, 29 U.S.C. §§152(2) and 185,
and Section 515 of the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C.
§§1002(5) and 1145.

Jurisdiction & Venue

7. Jurisdiction of the District Court is invoked pursuant to Section 301 of the
LMRA, as amended, 29 U.S.C. §185, in that the Defendant is an employer Within the meaning of
the LMRA, and party to a collective bargaining agreement Which forms the basis and Substance
of the matters at issue in this litigation; and 28 U.S.C. §1337, providing for original jurisdiction
in civil actions that arise out of an Act of Congress regulating commerce

8. Jurisdiction of the District Court is invoked pursuant to the provisions of Section
502 and Section 515 of the Employee Retirement Income Security Act of 1974 (ERISA), 29
U.S.C. §§1132 and 1 145, in that Defendant is an employer as defined by ERISA. The District
Court of New Jersey is the proper venue under ERISA section 502(e)(2), 29 U.S.C. §l l32(e)(2),
because the Defendant is located in this judicial district.

Cause of Action

Defendant’s Outstanding Obligations Owed to Plaintiffs Pursuant to Sections 502 and 515
of ERISA

Case 1:19-cV-08766-.]BS-.]S Document 1 Filed 03/20/19 Page 5 of 7 Page|D: 5

9. Plaintiffs hereby incorporate the allegations of paragraphs 1 through 8, as if Set
forth fully herein.

10. Plaintiff Union and Defendant are parties to a collective bargaining agreement(s),
Which requires that Defendant make certain contributions on a timely basis to Plaintiff Funds and
remit certain payments to Plaintiff Union based upon the performance of covered Work by its
employees Who are members of Plaintiff Union. True and correct copies of the Employer’s signed
contribution reports submitted to the Plaintiff Funds Where the Employer assented to being bound
to the collective bargaining agreement with IUPAT, District Council No. 21 and the Agreement and
Declaration of Trust, have been attached hereto as Exhibit A.

11. Defendant, like all other contributing employers to Plaintiff Funds, is required to
submit monthly reports setting forth the hours Worked by eligible employees covered under the
collective bargaining agreement(s), and to timely remit contributions to Plaintiff Funds, at rates
commensurate With those required under the collective bargaining agreement(s), for all hours
Worked. The collective bargaining agreement(s) further note that liquidated damages and interest
shall be assessed to untimely and/ or unpaid fringe benefit contributions until the employer cures its
delinquency A copy of the IUPAT District Council No. 21 Health and Welfare Fund Delinquency
Policy by Which assessments of interest and liquidated damages are governed is attached hereto as
Exhibit B.

12. In accordance With the collective bargaining agreement With Plaintiff Union,
Defendant is required to submit to auditing of its books and records at reasonable intervals for
the purpose of determining the accuracy of the contributions made by the Employer to the
Plaintiff Funds.

13. On June 147 2018, the Plaintiff Funds completed, through an independent auditor,

Case 1:19-cV-08766-.]BS-.]S Document 1 Filed 03/20/19 Page 6 of 7 Page|D: 6

an audit of Defendant’s payroll records for the contribution periods of January 1, 2014 through
December 31, 2016.

14. As detected by the audit, Defendant employed workers for whom it failed to remit
required benefit contributions for the abovementioned audit periods, which has resulted in an
audit delinquency owed in the amount of $24,356.20, which includes audit principal due and
owing in the amount of 315,476.49, liquidated damages in the amount of $3,095.30, interest
accrued to present in the amount of $3,392.67, and the cost of audit in the amount of $2,391.74.
A copy of the audit is attached hereto as Exhibit C.

15. This amount may change as Defendant makes payments, partial payments and/or
fails to make payments due as a result of additional or prior work performed, or additional
delinquencies are uncovered, in accordance with the collective bargaining agreement(s).

16. Defendant was notified of these respective delinquencies, but has failed, or
refused, to make appropriate and timely payments as required. See Exhibit B, 1111 8-9; see also, a
copy of the Notice sent by the Auditor, dated July 25, 2018 and a copy of the Notice sent by
Plaintiffs’ Counsel, dated February 6, 2019, attached hereto as Exhibits D and E, respectively

17. Plaintiffs are entitled to a provision permitting immediate registration in another

District of any judgment entered in this action.

WHEREFORE, Plaintiffs request this Court to grant judgment against Defendant and in
favor of Plaintiffs, and to award relief as follows:
a. Judgment in the amount of $24,356.20, or such other amounts as may be due

and owing when this cause of action reaches judgment, as provided for by Section 502 of ERISA;

Case 1:19-cV-08766-.]BS-.]S Document 1 Filed 03/20/19 Page 7 of 7 Page|D: 7

b. Reasonable counsel fees, interest to run at rate of 7%, and costs of suit, as

provided for by Section 502 of ERISA;

c. Injunctive relief ordering Defendant to remit employer reports, contributions

and other required payments in a timely fashion; and

d. Other relief as the Court deems just and proper.

Respectfully submitted,
SPEAR WILDERMAN, P. .

   

BY:

 

SYRErfA J. MA`I¥PHe//

230 South Broad Street, Suite 1400
Philadelphia, PA 1 9102

(215) 732-0101

Attomey for Plaintiffs

Dated: March 20, 2019

